Citation Nr: 1307661	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  07-30 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to August 1952, from January 1958 to November 1960, from September 1961 to April 1973, and from August 1974 to March 1978.  He died in September 2005.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the Montgomery, Alabama Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Board previously adjudicated the appellant's claim in August 2011.  Her claim for service connection for the cause of the Veteran's death was denied.  

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The appellant's attorney and VA's General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision.  The Joint Motion also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the July 2012 Joint Motion.  

The Court granted the Joint Motion for remand in July 2012 and returned the case to the Board.

The Board wrote to the appellant in August 2012.  She was advised that the case was returned to the Board by the Court.  She was further advised that she had 90 days to submit additional evidence or argument in support of her claim.  The appellant responded in September 2012 and stated she had nothing further to submit.  The appellant's representative submitted additional written argument in support of the claim that same month.

The Board sought a Veterans Health Administration (VHA) opinion in November 2012.  The VHA opinion was obtained in December 2012.  The appellant was given a copy of the opinion and provided an opportunity to submit additional argument and/or evidence in December 2012.  She replied that she had nothing further to submit in January 2013.  Her representative presented additional written argument that same month.  The Board will consider the VHA opinion in conducting its appellate review.  

In August 2011 the Board noted that the appellant had raised a claim for benefits under 38 U.S.C.A. § 1151 by alleging that a VA hospital made errors in providing medical treatment to the Veteran.  The claim was raised in a statement from the appellant dated in March 2011.  The Board referred the issue to the agency of original jurisdiction (AOJ) for appropriate action.

As noted, the appellant appealed the Board's decision.  There is no indication in the claims folder that the AOJ had the opportunity to take any action on the referred claim.  Accordingly, the claim for benefits under 38 U.S.C.A. § 1151 is again referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2005.  The appellant is his surviving spouse.  

2.  The cause of the Veteran's death in September 2005 was listed on his Certificate of Death as cardio-respiratory failure, due to or as a consequence of esophageal cancer, due to or as a consequence of pleural effusion.  The signing physician also indicated that the manner of death was multi-organ failure. 

3.  The Veteran's service-connected right hip and right knee disabilities, nose fracture, hearing loss, and diabetes, and his prostate cancer did not contribute substantially or materially to causing his death.

4.  The Veteran did not have a respiratory cancer.

5.  The esophageal cancer that caused the Veteran's death had its onset many years after service and is not related to his military service, to include his presumed herbicide exposure during service.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute substantially or materially, to the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  In the context of a claim for dependency and indemnity compensation (DIC) (compensation for survivors of veterans with a service-connected cause of death), the Court has explained that notice under 38 U.S.C.A. § 5103(a) must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Notice should also explain how VA assigns effective dates for benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in December 2005 and May 2010.  In those letters, the RO advised the appellant what information and evidence was needed to substantiate her DIC claim.  She was informed of the Veteran's service-connected disabilities.  The RO also informed the appellant how VA determines effective dates for any benefits granted.  The case was last adjudicated by the RO in February 2011.  The appellant has also presented argument as to how the Veteran's service-connected disabilities were responsible for his death.  

The Board finds that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  The claims file contains service treatment records (STRs), post-service medical records and VA medical opinions.  The case was remanded for additional development.  

The appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant has actively participated in the claims process by responding to notices and providing evidence and argument.  She appealed the initial denial of her claim by the Board to the Court.  Thus, she was provided with a meaningful opportunity to participate in the claims process and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473.

Cause of Death

The appellant is seeking to establish service connection for the cause of the Veteran's death, for purposes of establishing her entitlement to DIC.  She essentially contends that service-connected disabilities, including disabilities related to herbicide exposure, caused or contributed to causing his death.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2012).  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) competent evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  The diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  

Current VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e). 

According to applicable laws and regulations, service connection for the cause of a Veteran's death requires evidence that a service-connected disability was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2012).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

The Veteran served on active duty from September 1950 to August 1952, from January 1958 to November 1960, from September 1961 to April 1973 and from August 1974 to March 1978.  The Veteran served in Vietnam for two years in the late 1960s and early 1970s.  He is presumed to have been exposed to an herbicide agent during that service.  

The Veteran had disabilities for which VA established service connection.  The RO granted service connection for residuals of injuries of the nose and right knee sustained in an automobile accident in 1964.  The RO granted service connection for right hip and leg disability due to a 1972 motorcycle accident.  The RO also granted service connection for hearing loss.

The Veteran was diagnosed with prostate cancer in 1999.  Prostate cancer is among the conditions listed at 38 C.F.R. § 3.309(e) for which service connection may be presumed based on herbicide exposure.  The RO granted service connection for the Veteran's prostate cancer, based on his presumed exposure to an herbicide agent in Vietnam.  He was initially awarded a 100 percent rating for his disability, effective from September 18, 2000.  The Veteran's disability rating was reduced to 40 percent, effective from April 1, 2002.  The reduction was based on the termination of his treatment for his cancer and the residual rating determined based on remaining genitourinary symptoms.  

Medical records in the claims file indicate that the Veteran had type 2 diabetes mellitus.  Type 2 diabetes mellitus is included in the conditions listed at 38 C.F.R. § 3.309(e) for which service connection may be presumed based on herbicide exposure.  The Veteran did not seek service connection for diabetes.  As the Veteran served in Vietnam and later developed type 2 diabetes mellitus, the Board nonetheless will consider the appellant's contention that diabetes contributed to causing the Veteran's death.

As noted, respiratory cancers, including cancers of the larynx or trachea, are included in the conditions listed at 38 C.F.R. § 3.309(e) for which service connection may be presumed based on herbicide exposure.  Ischemic heart disease is included in the conditions listed at 38 C.F.R. § 3.309(e) for which service connection may be presumed based on herbicide exposure.  Esophageal cancer is not included in the conditions listed for which service connection may be presumed based on herbicide exposure.  

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in national Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924-47,928 (Aug. 10, 2012).

In regard to the current claim, the latest update from 2012 determined that there was inadequate or insufficient evidence to determine an association between herbicide exposure and development of esophageal cancer.  Further, esophageal cancer is considered to be a cancer involving digestive organs and not the respiratory system.  77 Fed. Reg. 47,927.  Accordingly, service connection for esophageal cancer cannot be established on based on a presumption of herbicide exposure.  The Board must still consider whether service connection may be established on a direct a basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The claims file contains records of VA and private medical treatment of the Veteran in 2004 and 2005.  The records reflect that the Veteran was diagnosed with esophageal cancer in November 2004.  He underwent chemotherapy and radiation therapy.  Physicians placed an esophageal stent.  During VA radiation treatment in February 2005, it was noted that the Veteran also had hypertension and type 2 diabetes, and that he was hypoglycemic.  In March 2005, the Veteran was admitted to the University of South Alabama (USA) Knollwood Hospital for treatment of a hypoglycemic episode.  He had episodes of tachyrhythmia, but heart function was not found to be impaired.

Later in the course of treatment, physicians implanted a gastric feeding tube.  In an April 2005 VA cardiology consultation, the cardiologist found that sinus tachycardia was related to multiple factors, including anemia, metabolic abnormality, and pulmonary issues.  The cardiologist expressed doubt that the tachycardia was primarily cardiac in origin.  Treatment records reflect that shortness of breath developed and progressed over time, and the Veteran was put on home oxygen.  In July 2005, a VA urologist found that the status of the Veteran's prostate cancer was stable.  In August 2005, a VA surgeon described the Veteran's esophageal cancer as unresectable, and the Veteran's care as palliative.  

In September 2005, the Veteran was admitted to the USA Knollwood Hospital due to increased shortness of breath.  The treating clinician indicated that the Veteran's hypoxemia might be due to metastasis of his disease.  During the hospitalization, the Veteran became very apneic, and he died.

The treating physician completed the death certificate.  The physician reported that the immediate cause of death was cardio-respiratory failure, due to or as a consequence of esophageal cancer, due to or as a consequence of pleural effusion.  The physician indicated that the manner of death was multi-organ failure.

The appellant has presented arguments in support of service connection for the cause of the Veteran's death.  In an April 2006 statement, the appellant asserted that esophageal cancer was a general description, and that the Veteran had cancer of the larynx and trachea.  In a June 2007 statement, the appellant stated that the Veteran's diabetes should be considered service-connected, as he served in Vietnam and was exposed there to herbicides.  She asserted that his diabetes was a primary factor in the multi-organ failure that caused his death.  In a September 2007 statement, the appellant argued that the Veteran's esophageal cancer should be found to be service connected, even though it was not one of the disabilities presumed to be related to herbicide exposure.  She noted that the Veteran did not have any other associations or factors, other than the herbicide exposure, that would lead to esophageal cancer.

In the May 2010 remand, the Board requested a medical review of the claims file, with a medical opinion as to the likelihood that the Veteran's death was etiologically related to service, including presumed herbicide exposure, or to service-connected disabilities.  In August 2010, a VA physician reviewed the claims file.  The examiner concluded that the Veteran's death was caused by esophageal cancer.  The examiner said that Veteran's death could not, in any way, be construed as etiologically related to service, to include his presumed herbicide exposure.  She stated that there was no reasonable medical evidence to support this conclusion.  

The examiner further expressed the opinion that the Veteran's right hip and leg disabilities, prostate cancer, nose fracture, hearing loss, diabetes, and any heart disability had not been shown to cause or contribute substantially or materially to causing his death.  The examiner stated that the service-related disabilities did not make the Veteran less capable of resisting the effects of the diseases that led to his death.  The examiner also noted that the Veteran's prostate cancer was controlled, without evidence of metastasis.  The examiner concluded that the effects of the esophageal cancer included pleural effusion and mechanical obstruction of the airway by the tumor, which led to respiratory compromise, apnea, and cardiopulmonary arrest. 

The Board denied the appellant's claim as noted in the Introduction.  The Board reviewed the evidence of record and found that above medical opinion was the most probative evidence of record and that it did not support a grant of service connection.

The appellant appealed the Board's decision.  In the Joint Motion it was argued that it was not clear whether the Board considered the August 2010 VA medical opinion on the subject of direct service connection, to include whether the opinion provided an adequate rationale when responding to a question regarding direct service connection that had been raised in a Board remand.  See Joint Motion, p. 3.  

In light of the questions raised in the Joint Motion, the Board sought a Veterans Health Administration (VHA) opinion in November 2012.  The request for the opinion was that the examiner review the claims file and make a determination whether the Veteran's esophageal cancer and pleural effusions were etiologically related to his military service, to include his presumed herbicide exposure.  The VHA opinion was obtained in December 2012.  The VHA physician re-stated the question from the Board's request.  His opinion was as follows:

At the time of death, service connection was established for right hip and right knee disabilities, nose fractures, hearing loss and prostate cancer.  None of these conditions contributed substantially or materially to the patient's death, nor did type II, diabetes even if that disease process had been caused by exposure to herbicides.  The Secretary has determined that a positive association does not exist between the exposure of an herbicide agent and esophageal cancer.  I found no evidence suggesting that a causal relationship exists between esophageal cancer and herbicide exposure.  I base this conclusion on Medline search of both the National Library of Medicine and the Cochrane Library (search terms included esophageal cancer, carcinogens, herbicides and Agent Orange) and on review of the chapter on esophageal cancer from Cancer, Principles & Practice of Oncology, DeVita et al. 6th Edition.

VHA Opinion from C.P., M.D., dated December 4, 2012.

The Board wrote to the appellant to provide her a copy of the VHA opinion and an opportunity to submit evidence and/or argument in light of the opinion in December 2012.  She responded that she had nothing further to submit in January 2013.  Her representative submitted additional written argument that was received in January 2013.  The appellant's previous contentions were asserted.  

As to the appellant's contentions, physicians have found that the Veteran's esophageal cancer eventually impinged upon his respiratory process; but the medical evidence does not indicate that the Veteran had primary cancer of any part of the respiratory system.  The appellant's assertion that the Veteran had cancer of the larynx and trachea involves a medical matter that is not apparent to observation by a lay person.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) ; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Thus, on the question of whether the Veteran had larynx or trachea cancer, the medical records are more probative and persuasive than the appellant's contention.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1377 at n.4 (Fed. Cir. 2007).  The Board finds that the preponderance of the evidence shows that the Veteran did not have a respiratory cancer.

The appellant also asserts that the Veteran's diabetes was a significant factor in causing his death.  In this question of medical causation, the VA physicians' opinions that diabetes did not substantially contribute to causing death carries greater weight than the appellant's lay assertion.

The appellant contends that the Veteran's esophageal cancer must have been caused by herbicide exposure, as there is no information that the Veteran was subject to any other known cause of esophageal cancer.  Medical evidence or opinion would be required to establish a persuasive causal link between the Veteran's herbicide exposure and his esophageal cancer.  There is no medical evidence supporting such a connection.  The December 2012 VHA opinion addressed this specific question and found that there was no medical evidence to link the Veteran's esophageal cancer to his military service or herbicide exposure.  The physician explained the basis for the opinion, and the Board finds that the opinion adequately addresses the questions posed by the Board.  The physician thoroughly reviewed the facts of this case, and specified that he found no evidence indicating such a relationship exists.  He noted that he based this opinion on a Medline review of particular medical libraries and a textbook on oncology.  

The Veteran's STRs are negative for evidence of esophageal cancer.  His earlier medical records, to include a number of VA examinations dating back to 1973, are negative for evidence of the disease.  

In summary, the preponderance of the evidence is against a finding that any of the Veteran's service-connected conditions caused or contributed substantially or materially to causing his death, or that any of the direct or contributing causes of his death were incurred during service or developed as a result of his herbicide exposure during service or within a year after service.  The Board therefore denies the claim for service connection for the cause of the Veteran's death.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting the benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


